Citation Nr: 0620172	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-16 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for basal cell 
carcinoma.

2.  Entitlement to service connection for basal cell 
carcinoma of the neck.

3.  Entitlement to service connection for basal cell 
carcinoma other than the neck.

4.  Entitlement to service connection for actinic keratosis.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from June 1954 to June 1984.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., in March 2003, which found no new and material evidence 
to reopen the claim for basal cell carcinoma and denied 
service connection for actinic keratosis.

The issues of service connection for basal cell carcinoma 
other than the neck and actinic keratosis are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  A November 1997 rating decision denied the claim for 
service connection for basal cell carcinoma; the veteran did 
not appeal that decision.

2.  The evidence received since the time of the last prior 
denial relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

3.  The evidence indicates that the basal cell carcinoma of 
the neck had its origins during active service.




CONCLUSION OF LAW

1.  The March 1997 rating decision which denied the veteran's 
claim of service connection for basal cell carcinoma is 
final.  38 U.S.C. § 7105 (1997); 38 C.F.R. 
§ 20.1103 (1997).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for basal cell 
carcinoma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  Basal cell carcinoma of the neck was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App., March 
31, 2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to basal 
cell carcinoma of the neck, and the need to remand for 
additional information with regard to the merits of the other 
issue, no further discussion of VCAA compliance is needed.

Analysis

Service connection for basal cell carcinoma was denied by a 
November 1997 rating decision.  The veteran did not appeal 
that decision and it became final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

In the instant case, the Board finds that new and material 
evidence has been received, sufficient to reopen the 
veteran's claim for service connection.

At the time of the prior final denial in November 1997, 
evidence of record included service medical records and a 
report from the June 1997 VA examination.  Service medical 
records, to include the veteran's discharge examination, were 
negative for basal cell carcinoma or any related skin 
condition.  The RO also considered the June 1997 VA 
examination report, which indicated that the veteran was 
status post basal cell carcinoma on his forehead and neck.  
While the November 1997 rating decision did not expound upon 
the reasons for denial, it is clear that the veteran had 
proffered no evidence of a relevant disease or injury in 
service; no evidence basal cell carcinoma manifest to a 
compensable degree within a year of service; and no medical 
evidence of a causal nexus between his condition and his 
prior military service.

Since that time, the veteran has submitted evidence showing 
that in May 1985 he reported a lesion at the base of his neck 
of two years duration, which resulted in a preoperative 
diagnosis of sebaceous cyst.  The lesion was removed, and 
biopsy showed basal cell carcinoma.  In a January 2004 
report, the records discussed above were noted and the 
examiner indicated that the veteran's initial surgery in May 
1985 followed a 2 year history of a persistent skin lesion on 
his neck.  This evidence places the onset of the veteran's 
symptomatology within his period of active duty service, and 
at a minimum shows a diagnosis of basal cell carcinoma within 
one year following his discharge from service.  Moreover, a 
June 1985 report noted that the veteran had a minimal actinic 
change on the right temple.  August 2002 records note a basal 
cell carcinoma was removed from the right temple.

This evidence was not previously considered and is therefore 
new.  In addition, it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  As such the 
evidence is both new and material, and the claim is reopened.

Turning to the merits of the claim, the Board finds that the 
evidence sufficiently establishes the onset of the veteran's 
basal cell cancer of the substernal notch of the right neck 
to have been on active duty.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Although service medical records do not reveal this lesion on 
exit examination, the Board finds the veteran's explanation 
that the examiner at the time thought it to be a pimple that 
would go away credible.  In this regard, the medical evidence 
in 1985 noted the veteran giving a 2 year history of the 
lesion, and the examiner at that time diagnosed a sebaceous 
cyst rather than suspected cancer.  Moreover, the veteran had 
not claimed service connection for skin cancer at the time of 
the 1985 treatment, leaving no question that the information 
the veteran provided to the examiner was for treatment 
purposes.  In short, there is no reason to doubt the 
veteran's statement to his treating provider that the lesion 
existed 2 years previously.

Resolving all doubt in favor of the veteran, the Board finds 
that the basal cell carcinoma of the neck originated during 
service, and service connection on a direct basis is 
established.  38 C.F.R. § 3.303, 3.102. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for basal cell 
carcinoma, the claim is reopened.  

Service connection for basal cell carcinoma of the neck is 
granted.


REMAND

In addition to his claim of service connection for basal cell 
carcinoma, the veteran has advanced a claim on appeal for 
actinic keratosis.  The veteran essentially contends that his 
actinic keratosis was caused by his exposure to the sun and 
various chemicals during service.  The evidence indicates 
that the veteran had an actinic change in his skin within one 
year following his discharge from service.  However, actinic 
keratosis is not a condition for which presumptive service 
connection can be established.  See 38 C.F.R. § 3.309.  
Moreover, while the evidence intimates sun exposure is 
related to his disability, no opinion has been rendered 
linking these skin disorders to his active military service.  
As the record contains extensive post service medical 
evidence detailing the veteran's skin disorder, to include 
photographs, the record should permit an opinion to be 
rendered without a new physical examination.  Thus, the RO 
should request a VA medical opinion based upon a review of 
the claims file without examination of the veteran, unless 
the examiner determines that he/she cannot render such an 
opinion without physically examining the veteran.

Evidence indicates the veteran has been receiving treatment 
at various military facilities.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  On remand the RO should provide corrective 
notice in accordance with Dingess. 
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for skin disorders 
since November 2003.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional records 
to the extent possible, the RO should 
obtain a VA medical opinion from a 
specialist in dermatology to determine the 
likely etiology of the veteran's actinic 
keratosis and basal cell carcinomas (other 
than the one removed in 1985 from the 
neck).  All opinions should be based on a 
review of the evidence of record and sound 
medical principles.  

Following a review of the claims file, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
actinic keratosis and basal cell 
carcinomas other than of the one removed 
from the neck in 1985, are related to the 
veteran's active military service, to 
include sun exposure over his 30 year 
career.  The examiner should provide the 
rationale for any opinion provided.  

If the examiner is unable to provide the 
requested opinion without an examination 
of the veteran, the RO should make 
arrangements for the veteran to be 
examined in the country where he currently 
resides. 

4.  The RO should then re-adjudicate the 
claim for service connection of basal cell 
carcinoma (other than of the neck) and 
actinic keratosis.  If the claim remains 
denied, the veteran and his representative 
should be issued a Supplemental Statement 
of the Case, and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


